Defendant Lawrence R. Wesley appeals a judgment of the Court of Common Pleas of Muskingum County, Ohio, overruling his motion to re-sentence him. Appellant assigns a single error to the trial court:
ASSIGNMENT OF ERROR
 THE TRIAL COURT DID VIOLATE APPELLANT'S CONSTITUTION RIGHTS UNDER THE OHIO CONSTITUTION.
The record indicates appellant was convicted of one count of aggravated robbery in violation of R.C. 2911.01, on August 23, 1994. After a pre-sentence investigation, the court sentenced appellant to an indefinite term of five to twenty-five years consecutive with a three year actual incarceration for the gun specification. Appellant was sentenced on October 3, 1994. Appellant appealed his conviction to this court, and we affirmed in State v. Wesley (March 5, 1998), Muskingum Appellate No. CA96-0057, unreported.
Appellant argues pursuant to Senate Bill 2, effective July 1, 1996, he should have been permitted to elect to be sentenced under the amended statutes which were effective July 1, 1996.
In State v. Rush (1998), 83 Ohio St. 3d 53, the Ohio Supreme Court held the amended sentencing provisions apply only to crimes committed on or after the effective date of the provisions, and have no retroactive effect.
We conclude because appellant was convicted prior to July 1, 1996, Senate Bill 2 does not apply to him, and he was properly sentenced under the law applicable at the time he was sentenced.
The assignment of error is overruled.
For the foregoing reasons, the judgment of the Court of Common Pleas of Muskingum County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence.
By Gwin, J., Wise, P.J., and Reader, V.J., concur.
---------------------
---------------------
                                          --------------------- JUDGES
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Muskingum County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.
---------------------
---------------------
                                          --------------------- JUDGES